                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiffs,             )
                                    )   No. 19-308C (Consolidated)
     v.                             )
                                    )   (Judge Thomas C. Wheeler)
UNITED STATES,                      )
                                    )
            Defendant.              )
                                    )
___________________________________ )

                                NOTICE OF APPEARANCE

To the Clerk:

       Please enter the appearance of David R. Pehlke, as attorney of record for the United

States. Service of all papers by opposing parties should be addressed as follows:

                                       David R. Pehlke
                                        Trial Attorney
                                Commercial Litigation Branch
                                        Civil Division
                              United States Department of Justice
                                         PO Box 480
                                     Ben Franklin Station
                                   Washington, D.C. 20044


                                                        s/ David R. Pehlke
                                                           David R. Pehlke
                                                            Trial Attorney
                                                   Commercial Litigation Branch
                                                            Civil Division
                                                    Telephone: (202) 307-0252
                                                    Facsimile: (202) 353-0461
                                                  Email: David.R.Pehlke@usdoj.gov


Dated: July 18, 2019
